UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):May 14, 2013 COMSTOCK RESOURCES, INC. (Exact Name of Registrant as Specified in Charter) STATE OF NEVADA 001-03262 94-1667468 (State or other jurisdiction incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 5300 Town And Country Boulevard Suite 500 Frisco, Texas 75034 (Address of principal executive offices) (972) 668-8800 (Registrant's Telephone No.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01Financial Statements, Pro Forma Financial Information and Exhibits (b) Pro Forma Information. This Current Report on Form 8-K/A of Comstock Resources, Inc. (the "Company") amends the Company's Current Report on Form 8-K filed on May 16, 2013.This Amendment is being filed solely to furnish pro forma information with respect to the divestiture of the Company's West Texas oil and gas properties during 2013. The unaudited pro forma consolidated financial statements giving effect to thedivestiture of the Company's West Texas oil and gas properties as of March 31, 2013 and for the twelve months ended December31, 2012 are filed as Exhibit 99.4 and incorporated by reference herein. (d) Exhibits.The following Exhibits are filed with this document: Exhibit 99.4 Pro Forma Consolidated Balance Sheet as of March 31, 2013, Consolidated Statement of Operations for the Year Ended December 31, 2012 and the Notes Related Thereto SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMSTOCK RESOURCES, INC. Dated:May 20, 2013 By: /s/ ROLAND O. BURNS Roland O. Burns President, Chief Financial Officer and Secretary
